In Mandamus. On motion to dismiss of Betty D. Montgomery, Attorney General, motion to dismiss of Maureen O’Connor, Lieutenant Governor and Director of the Department of Public Safety, motion to dismiss of Jim Petro, Auditor of State, request for oral argument on motions to dismiss, motion for awarding damages or court costs to relator as prevailing party, motion for joinder of Governor Bob Taft et al. as respondents under paragraph 5 of the complaint, motion for finding that respondents had acted unlawfully, and motion for summary judgment. Motions to dismiss sustained. Cause dismissed and motion for damages and costs denied.
Moyer, C. J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.